Exhibit 10.120

 

 

EXECUTIVE TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Executive Transition and Separation Agreement and General Release
("Agreement") is by and among Rennova Health, Inc. and Medytox Solutions, Inc.
(collectively, the "Company"), and Jason P. Adams ("Executive"), and will become
effective upon the 8th day after execution by the Executive, if not revoked, as
set forth in Section 12 below.

 

WHEREAS, the parties have mutually agreed that Executive's employment by the
Company as Chief Financial Officer has been, or will be terminated effective
September 30, 2016 ("Separation Date"); and

 

WHEREAS, the Executive desires to release all claims and causes of action, if
any, Executive may have arising from or relating to Executive's employment or
service or termination from Company or otherwise; and

 

WHEREAS, the Executive and the Company desire to establish their respective
rights and obligations now and for the future;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which both parties acknowledge, the parties mutually agree as follows:

 

1.       Separation of Employment. Executive's employment with Company has, or
will terminate effective September 30, 2016, through mutual agreement of the
parties. This Agreement extinguishes all rights, if any, which Executive may
have, and obligations, if any, which Company may have, contractual or otherwise,
relating to the employment or termination of employment of Executive with
Company, expressly those termination and severance provisions in Section 4 of
the Employment Agreement between Company and Executive, dated September 9, 2015
(the "Employment Agreement"); provided, that, the post-termination obligations
set forth in Section 4(e), Section 5 (confidentiality/non-disclosure), Section 6
(Intellectual Property Rights), and Section 7 (Restrictive Covenants), shall
remain in full force and effect despite Executive's termination of employment,
for the durations expressly stated therein and as otherwise specified in this
Agreement. Executive acknowledges and agrees that the Company has paid all wages
and any other compensation payable for all work performed by Executive,
including but not limited to all salary payments, bonuses, incentive
compensation, and reimbursement for business expenses, if any, in connection
with Executive’s employment with the Company.

 

2.       Transition and Consulting Fees. Commencing on or about October 1, 2016,
the Company will transition the duties and responsibilities relating to the
Company's financial affairs from Executive. Executive agrees to assist in
facilitating the transition of financial responsibilities, and to further remain
available as a consultant to Company for a period of three (3) months, to ensure
a complete transition of operations, including as to the Company's database and
software for which Executive has been engaged to oversee. Executive shall
further be available if required by the Company's financial department or
auditors to assist in responding to inquiries during that period of time.
Executive's assistance as a consultant shall be on an "as needed" basis, through
and including December 31, 2016. If Executive remains cooperative and
successfully assists in the orderly transition of Executive's responsibilities,
Company will pay Executive a consulting fee in the gross amount of $8,000.00 per
month, through December 31, 2016, which payments shall be paid in three monthly
installments commencing after the effective date of this Agreement, but in no
event commencing more than 60 days after Executive's separation from service as
an employee. Executive understands and agrees that any additional tax
consequences and/or liability, if any, arising from Executive's receipt of
consulting fees under the terms of this Agreement shall be Executive's sole
responsibility, and Executive shall hold Company harmless and indemnify Company
as to any such liability, if any.

 

 

 Page 1 of 5 

 

3.       Full and Adequate Consideration. Executive acknowledges and agrees that
the benefits provided for in this Agreement shall constitute full and adequate
consideration that Executive would not otherwise be entitled but for the
promises and obligations set forth in this Agreement, including Executive's
waiver and general release of claims against Company and agreement to cooperate
during the transitional period. Contingent upon Executive's compliance with all
of the provisions of this Agreement, Executive shall receive the following
benefits as consideration:

 

(a)       Stock Options. Upon the effectiveness of this Agreement, the Company
shall issue to Executive a total of 83,333 shares of common stock, par value
$.01 per share (the "Common Stock"), pursuant to a grant under the 2007
Incentive Award Plan, which shall be evidenced by a separate grant agreement in
substantially the form attached (the "Grant Agreement"). The shares of Common
Stock shall be valued at $.30 per share.

 

(b)       Continuation of Health Insurance Benefits. If the Executive currently
maintains health insurance benefits through the Company's health insurance
carrier, Company shall continue to maintain this coverage (as is) through
November 30, 2016, including payment of 100% of the premiums for family
dependent coverage Executive may thereafter elect, at Executive's option and own
expense, to continue health insurance benefits through COBRA, to the extent
Executive is eligible under the terms of the federal or state “COBRA” law, as
may be applicable.

 

4.       Covenant Not to Sue. By entering into this Agreement, Executive does
not waive Executive's right to file a complaint or charge with the Equal
Employment Opportunity Commission or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer any law, rule, or regulation. Further, nothing in this Agreement
shall be construed to prohibit Executive from: (i) reporting possible violations
of any law, rule or regulation to any governmental agency or entity charged with
enforcement of any law, rule or regulation, or (ii) making other disclosures
that are protected under the whistleblower provisions of any law, rule or
regulation. Notwithstanding the foregoing, Executive expressly waives
Executive’s right to recover damages and to be awarded equitable and/or
injunctive relief against the Company or each or any of the Released Parties
(defined in Section 5) in connection with any administrative or court action,
and whether brought by Executive or on Executive’s behalf, related in any way to
the matters released herein. However, Executive does not waive any right
Executive may have to recover a bounty or reward from the Securities and
Exchange Commission in connection with the disclosure of information to the
Commission.

 

5.       Full and General Release. Executive knowingly and voluntarily agrees to
waive, settle, release and discharge the Company and all of its present or
former subsidiaries and affiliates, parent or related entities, including but
not limited to Rennova Health, Inc., Medytox Solutions, Inc., and all of their
respective affiliates, predecessors, successors, limited partners, general
partners, operating divisions, joint ventures and all related entities thereof,
as well as their respective directors, officers, Executives, agents, attorneys,
shareholders, managers, members and executive benefit plans and their
fiduciaries and administrators (collectively the "Released Parties"), from any
and all claims, demands, damages (compensatory or punitive), actions or causes
of action, whether in tort or contract, at law or in equity, for intentional
conduct, negligence, or in strict liability, including any claims for wages,
salary, conditions, benefits, incentives, expenses, costs, attorneys fees,
damages, compensation or remuneration which Executive has against any of them
arising out of or relating to Executive's employment with the Company or the
termination or any other change of status of Executive's employment with the
Company, or otherwise, including but not limited to claims under the following
statutes: the Age Discrimination in Employment Act ("ADEA"); the Older Workers
Benefit Protection Act ("OWBPA"); Title VII of the Civil Rights Act of 1964, as
amended 1991, 42 U.S.C. § 1981; the Americans with Disabilities Act ("ADA"); the
Executive Retirement Income Security Act ("ERISA"); the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"); the Occupational Safety and Health Act
("OSHA"); the Fair Labor Standards Act ("FLSA"); the Family and Medical Leave
Act ("FMLA"); the Equal Pay Act ("EPA"); the Worker Adjustment and Retraining
Notification Act ("WARN"); the Immigration Reform and Control Act ("IRCA"); the
Sarbanes-Oxley Act; the Federal False Claims Act; the Internal Revenue Code; the
National Labor Relations Act; and any and all other local, state and/or federal
human or civil rights, wage-hour, pension or labor laws, rules, regulations
and/or ordinances which relate to employment, discrimination, retaliation, or
payment of wages or other compensation or otherwise.

 

 

 Page 2 of 5 

 

6.       Binding Release. This Agreement is binding on the parties hereto and
their respective successors, heirs, administrators, executors and assigns. The
rights and benefits of Executive under this Agreement being personal to the
Executive, they may not be assigned by Executive without the prior written
consent of Company. However, Executive expressly acknowledges and agrees that
the provisions of this Agreement, and any and all terms which are expressly
incorporated herein, are enforceable against Executive by the Company's
successors and/or assigns, expressly including the post-termination obligations
set forth in Section 4(e), Section 5 (confidentiality/non-disclosure), Section 6
(Intellectual Property Rights), and Section 7 (Restrictive Covenants) of the
Employment Agreement.

 

7.       Non-Admission of Liability. By entering into this Agreement, neither
Executive nor any Released Party admits any liability or wrongdoing.

 

8.       Non-Interference with Executive's Agency Rights. Executive understands
that the terms of this Agreement, including the provisions regarding waiver and
release, cooperation, and any and all confidentiality/non-disclosure covenants
expressly incorporated herein, are not intended to interfere with or waive any
right (if any such right otherwise existed) to file a charge, cooperate, testify
or participate in an investigation with any appropriate federal or state
governmental agency, including the ability to communicate with such agency.
Executive understands that nothing contained in this Agreement limits
Executive's ability to file a charge or complaint with the EEOC, the NLRB, OSHA,
the SEC or any other federal, state, or local government agency or commission
("Government Agencies"). Executive further understands that this Agreement does
not limit Executive's ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. This Agreement does not limit Executive's right
to receive an award for information provided to any Government Agencies.

 

9.       Entire Understanding. This Agreement and the Grant Agreement constitute
the sole and entire agreement of the parties with respect to the subject matter
hereof, and supersede any prior or contemporaneous understandings or agreements
between the parties, whether oral or written, on such subject matter, except as
expressly provided herein; provided, that, the provisions of the Employment
Agreement, expressly including the post-termination obligations set forth in
Section 4(e), Section 5 (confidentiality/non-disclosure), Section 6
(Intellectual Property Rights), and Section 7 (Restrictive Covenants), shall
remain in full force and effect despite Executive's termination of employment,
for the durations expressly stated therein and as otherwise specified in this
Agreement.

 

10.       Agreement Voluntary. Executive acknowledges and agrees that Executive
has carefully read this Agreement and understands that, except as expressly
reserved herein, it is a release of all claims, known and unknown, past or
present. Executive warrants that Executive is fully competent to execute this
Agreement which Executive understands to be contractual. Executive further
acknowledges that Executive executes this Agreement of Executive's own free
will, after having a reasonable period of time to review, study and deliberate
regarding its meaning and effect, and after being advised in writing to consult
an attorney, and without reliance on any representation of any kind or character
not expressly set forth herein. Further, Executive executes this Agreement fully
knowing its effect and voluntarily for the consideration described herein.

 

 

 Page 3 of 5 

 

11.       Miscellaneous Provisions. This Agreement shall be governed by the laws
of the State of Florida, without regard to conflict of law principles, and any
action or dispute between the parties to enforce the terms of this Agreement
shall be heard by a JUDGE, NOT A JURY, and the prevailing party shall be
entitled to reasonable attorneys fees and costs in connection with such action
or dispute. The Parties agree that the venue for any claims or disputes
concerning, relating to, or arising out of this Agreement shall be in state
court in Palm Beach County Florida. This Agreement shall not be modified unless
beforehand in writing, signed by all parties. Any waiver of any part of this
Agreement shall not be a waiver of any other part of the whole, nor shall any
waiver of a breach of this Agreement in whole or in part constitute a waiver of
any other or succeeding breach. In case any one or more of the provisions in
this Agreement, or a portion thereof, shall be held to be invalid, illegal or
unenforceable for any reason, the invalidity, illegality or unenforceability of
any provisions or portions shall not affect any other provision or portion
hereof; this Agreement shall be construed as if the invalid, illegal or
unenforceable provision or portion had never been contained in this Agreement. A
court is authorized to modify this Agreement, but only to the extent necessary
to make the Agreement enforceable.

 

12.       Effective Date. Executive acknowledges and agrees that Executive: (i)
is receiving, pursuant to this Agreement, consideration in addition to anything
of value to which Executive is already entitled (ii) does not, by the terms of
this Agreement, waive claims or rights that may arise after the date Executive
executes this Agreement; (iii) has the right to review this Agreement for up to
twenty-one (21) days; (iv) has been advised in writing to consult with counsel
of Executive's own choosing regarding the terms of this Agreement prior to
executing this Agreement, and has so availed of the opportunity for consultation
with counsel to the full extent Executive desires; (v) if Executive executes
this Agreement, has seven (7) days following the execution of this Agreement to
revoke this Agreement (any such revocation will not be effective unless it is in
writing and is received by and no later than the close of business on the
seventh day after execution) and (vi) this Agreement shall not become effective
or enforceable until the revocation period has expired. Executive acknowledges
and agrees that any modifications, material or otherwise, made to this Agreement
after it is initially provided to Executive do not restart the running of the
consideration period.

 

[Signature Page Follows]

 

 

 

 



 Page 4 of 5 

 

 



IN WITNESS WHEREOF, the parties freely and voluntarily execute this Agreement as
follows:

 

RENNOVA HEALTH, INC.       By: /s/ Seamus Lagan   Print Name: Seamus Lagan  
Title: CEO   Date of signature: 9/28/16       MEDYTOX SOLUTIONS, INC. JASON P.
ADAMS     By: /s/ Seamus Lagan /s/ Jason P. Adams Print Name: Seamus Lagan Print
Name:  Jason P. Adams Title: CEO Date of signature: 9/28/16 Date of signature:
9/28/16  

 



 

 

 

 



 Page 5 of 5 

 

 



RENNOVA HEALTH, INC.

 


2007 INCENTIVE AWARD PLAN

 

GRANT AGREEMENT

 

 

 

THIS GRANT AGREEMENT (this “Agreement”), is made and effective as of this ____
day of _________, 2016 (the “Grant Date”), by and between Rennova Health, Inc.,
a Delaware corporation (“Rennova”), and _________________ (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Rennova is desirous of increasing the incentive of the Participant
whose contributions are important to the continued success of Rennova;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Rennova hereby grants the Participant an award pursuant
to the Rennova Health, Inc. 2007 Incentive Award Plan (the “Plan”) subject to
the terms and conditions below. Capitalized terms not defined herein shall have
the meaning ascribed thereto in the Plan.

 

1.            GRANT OF RESTRICTED STOCK

 

Pursuant to the provisions of the Plan, the Committee hereby awards to the
Participant _______ shares of common stock subject to the terms and conditions
of the Plan and the terms and conditions set forth herein.

 

2.            VESTING

 

Subject to Section 4 hereof, the common stock shall become vested upon the Grant
Date (the "Vesting Date"). There shall be no proportionate or partial vesting in
the period between Grant Date and the Vesting Date.

 

3.            TRANSFER AND SHAREHOLDER RIGHTS

 

(a)       Transfer. Participant shall not sell, negotiate, transfer, pledge,
hypothecate, assign or otherwise dispose of the common stock until the
applicable restricted period has lapsed.

 

(b)       Shareholder Rights. Until the expiration of the applicable restricted
period, (i) the common stock shall be treated as outstanding, (ii) unless
otherwise provided in the Plan or herein, the Participant holding shares of
common stock may exercise full rights with respect to such shares, and (iii) the
Participant holding shares of common stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. In the discretion of the Committee, dividends or other
distributions with respect to common stock may be (a) be subject to the same
restrictions on transferability and forfeitability as the shares of common stock
with respect to which they were paid, and (b) placed in escrow until the
expiration of applicable restrictions.

 

 



 1  

 

 

4.            TERMINATION OF EMPLOYMENT

 

Upon the Participant’s termination of employment and other service with the
Company for any reason, the unvested portion of the common stock as of the time
of such termination shall be immediately forfeited to Rennova and the
Participant shall have no rights whatsoever with respect to such forfeited
common stock.

 

5.            MISCELLANEOUS

 

(a)       Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by,
and construed in accordance with the laws of the State of Delaware, without
application to the principles of conflict of laws.

 

(b)       Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.

 

(c)       Withholding. In connection with the common stock, the Participant
agrees (a) to pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local, domestic or foreign
taxes of any kind required by law to be withheld in connection with the common
stock and (b) that the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Participant.

 

(d)       No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.

 

(e)       Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof. Unless otherwise provided in
the Plan or herein, this Agreement may not be amended, supplemented, or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement, or
modification is sought.

 

(f)       No Rights to Continued Employment. Not Compensation for Certain
Purposes. Nothing contained herein shall give the Participant the right to be
retained in the employment or service of the Company or any of its subsidiaries
or affiliates or affect the right of any such employer to terminate the
Participant. Any payment or benefit paid to the Participant with respect to this
award shall not be considered to be part of the Participant’s salary or
compensation and thus, shall not be taken into account for purposes of
determining the Participant’s termination indemnity, severance pay, retirement
or pension payment, or any other employee benefits, except to the extent
required under applicable law.

 

(g)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 2  

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

  RENNOVA HEALTH, INC.:       By:______________________________  
Name:____________________________   Title:_____________________________        
  PARTICIPANT:       Name:____________________________  
Address:__________________________                 __________________________

 

 

 

 

 

 

 



 3  

